IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-86,571-01



                  EX PARTE MATTHEW LEE JOHNSON, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
       IN CAUSE NO. F-12-23749-W IN THE 363RD DISTRICT COURT
                          DALLAS COUNTY



       Per curiam.


                                          ORDER

       In November 2013, a jury found applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions, the trial court sentenced him to death.1 On January 13, 2015, the

State filed in this Court its brief on applicant’s direct appeal. Pursuant to Article 11.071



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                      Johnson - 2

§§ 4(a) and (b)2 , applicant’s initial application for a writ of habeas corpus was due to be

filed in the trial court on or before May 28, 2015, assuming a motion for an extension was

timely filed and granted. It has been more than a year and a half since the application was

due in the trial court. Accordingly, we order the trial court to resolve any remaining

issues in the case within 180 days from the date of this order. The clerk shall then

immediately transmit the complete writ record to this Court. Any extensions of time shall

be requested by the trial judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish




       2
         Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.